Citation Nr: 1100332	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  07-03 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an increased initial rating for a low back 
condition, currently rated as noncompensably disabling for the 
period prior to September 21, 2009 and as 20 percent disabling 
thereafter, to include whether a temporary total rating is 
warranted for surgical treatment requiring convalescence.  

2.  Entitlement to an initial rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity. 

2.  Entitlement to a total disability rating due to individual 
employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Riley, Counsel

INTRODUCTION

The Veteran served on active duty from October 1996 to August 
2001.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which, in pertinent part, severed 
service connection for a low back condition.  

In June 2009, the Board determined that the October 2005 
severance of service connection for the Veteran's low back 
condition was not proper.   The issue of entitlement to an 
initial compensable rating for the low back condition was 
remanded for further action by the originating agency.  The case 
has now returned to the Board for further appellate action.

In a November 2009 rating decision, the RO implemented the 
Board's June 2009 decision and reinstated service connection for 
a low back condition.  An initial noncompensable evaluation was 
assigned for the period prior to September 21, 2009, with a 20 
percent evaluation assigned thereafter.   A Veteran is generally 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and a claim remains in controversy where less than 
the maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35 (1993).  Therefore, the claim for an increased initial 
rating remains before the Board.

The November 2009 rating decision also awarded service connection 
for peripheral neuropathy of the left lower extremity secondary 
to the lumbar spine disability, and assigned a separate 10 
percent rating, effective September 21, 2009.  The current 
diagnostic codes for rating disabilities of the spine provide for 
the assignment of separate ratings for associated objective 
neurologic abnormalities.  Therefore, the initial rating for the 
radiculopathy of the left lower extremity is considered part of 
the appeal for a higher rating for the back disability and is 
addressed by the Board in this decision.  Similarly, this 
decision also addresses whether a temporary total rating is 
warranted for surgical treatment of the low back requiring 
convalesce, as alleged by the Veteran in an August 2006 
statement.   

In September 2010, subsequent to issuance of the most recent 
supplemental statement of the case (SSOC) in November 2009, the 
Veteran submitted evidence pertinent to the claim on appeal.  The 
Veteran's representative has issued a waiver of initial 
consideration of this evidence by the Agency of Original 
Jurisdiction (AOJ).  Thus, the Board will consider the claim on 
the merits.  See 38 C.F.R. § 20.1304 (2010).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to November 8, 2006, the Veteran's low 
back condition manifested pain, a herniated disc, and limited 
motion; forward flexion was not limited to between 60 and 85 
degrees and the combined range of motion was not limited to 
between 120 and 235 degrees. 

2.  For the period beginning November 8, 2006, the Veteran's low 
back condition manifested pain and forward flexion that was 
limited to 50 degrees.  

3.  At no time during the claims period has the Veteran's low 
back condition manifested incapacitating episodes requiring bed 
rest prescribed by a physician.

4.  For the period between October 18, 2004 and September 21, 
2009, the Veteran's low back condition manifested neurological 
impairment of the left lower extremity that was no more than 
mild. 

5.  For the period beginning September 21, 2009, the Veteran's 
low back condition manifested neurological impairment of the left 
lower extremity that is no more than moderate.

6.  For the period beginning September 21, 2009, the Veteran's 
low back condition manifested neurological impairment of the 
right lower extremity that is no more than mild.

7.  The Veteran underwent a left L5-S1 interlaminar 
microdiscectomy on December 14, 2005; the surgery did not require 
any period of convalescence, did not manifest postoperative 
residuals, and the Veteran was not immobilized by a cast. 


CONCLUSIONS OF LAW

1.  For the period prior to November 8, 2006, the schedular 
criteria for a compensable rating for orthopedic impairment from 
the Veteran's low back condition have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5235-5243 (2010).

2.  For the period beginning November 8, 2006, the schedular 
criteria for a 20 percent rating, but not higher, for orthopedic 
impairment from the Veteran's low back condition have been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5235-5243.

3.  For the period between October 18, 2004 and September 21, 
2009, the schedular criteria for a separate 10 percent rating, 
but not higher, for neurological impairment of the left lower 
extremity have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.14, 
4.120, 4.124a, Diagnostic Code 8520.  

4.  For the period beginning September 21, 2009, the schedular 
criteria for a 20 percent rating, but not higher, for 
neurological impairment of the left lower extremity have been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.14, 4.120, 4.124a, 
Diagnostic Code 8520.  

5.  For the period beginning September 21, 2009, the schedular 
criteria for a separate 10 percent rating, but not higher, for 
neurological impairment of the right lower extremity have been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.14, 4.120, 4.124a, 
Diagnostic Code 8520.  

6.  The criteria for a temporary total disability rating based on 
the need for convalescence following surgery have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R § 4.30.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for a low back condition was initially granted 
in a June 2005 rating decision, but was then severed in an 
October 2005 rating decision.  As noted above, the Board's June 
2009 decision determined that the severance of service connection 
was improper, and service connection was reinstated in a November 
2009 rating decision.  A noncompensable evaluation was assigned, 
effective August 21, 2001, and a 20 percent evaluation was 
assigned, effective September 21, 2009. 

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities (Rating Schedule), which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability 
ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589 (1995).  In Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the appeal 
of an initial assignment of a disability rating was not limited 
to that reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the "staging" 
of ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was possible 
for a veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the initial 
evaluation period.

Under the current rating criteria, back disabilities are 
evaluated under the general rating formula for diseases and 
injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237-
5242 (2010).  Intervertebral disc syndrome will be evaluated 
under the general formula for diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  The Veteran was diagnosed with degenerative disc 
disease following a September 2004 MRI, therefore, consideration 
of the diagnostic codes pertaining to intervertebral disc 
syndrome is appropriate.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, a 10 percent 
evaluation is assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least one 
week but less than two weeks during the past twelve months.  A 20 
percent evaluation is warranted for incapacitating episodes 
having a total duration of two weeks but less than four weeks 
during the past twelve months.  A 40 percent evaluation is 
assigned in cases of intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least four 
weeks but less than six weeks during the past twelve months.  A 
60 percent evaluation contemplates incapacitating episodes having 
a total duration of at least six weeks during the past twelve 
months.  An "incapacitating episode" is a period of acute signs 
and symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a physician.  
Associated objective neurological abnormalities (e.g., bladder 
and bowel impairment) are to be evaluated separately.    

The Veteran has reported having flare-ups of lumbar pain that 
have resulted in incapacitating episodes and an inability to get 
out of bed, but the totality of the evidence does not establish 
the presence of incapacitating episodes requiring bed rest 
prescribed by a physician.  During VA examinations in November 
2006 and September 2009, the Veteran stated that his back pain 
forced him to stay in bed several times during the year, and in a 
September 2010 statement he reported missing approximately 64 
hours of work during the previous year due to flare-ups of pain.  
The evidence establishes that the Veteran experienced periods of 
exacerbated low back pain, however, his medical records do not 
contain any indication that he was prescribed bedrest by his 
physicians.  Records of treatment from various VA Medical Centers 
(VAMCs) document complaints of exacerbations of back pain, but do 
not show that bed rest was ever prescribed.  For example, while 
the Veteran complained of flare-ups of back pain in October 2006 
and July 2008, his VA doctors continued treatment with medication 
and counseled him to return to the clinic if he experienced any 
further problems.  As bedrest has never been prescribed by any of 
the Veteran's physicians, an increased rating for degenerative 
disc disease under Diagnostic Code 5243 for intervertebral disc 
syndrome is not appropriate at any time during the claims period.

Under the general rating formula for rating diseases and injuries 
of the spine, with or without symptoms such as pain, stiffness or 
aching in the area of the spine affected by residuals of injury 
or disease, the following ratings will apply.  A 10 percent 
evaluation is assigned for forward flexion of the thoracolumbar 
spine greater than 60 degrees, but not greater than 85 degrees; 
or combined range of motion of the thoracolumbar spine greater 
than 120 degrees, but not greater than 235 degrees; or muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater than 
60 degrees; the combined range of motion of the thoracolumbar 
spine is not greater than 120 degrees; or if there is muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent evaluation is warranted if 
forward flexion of the thoracolumbar spine is to 30 degrees or 
less or if there is favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted if 
there is unfavorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

For the period prior to November 8, 2006, the Veteran manifested 
limitation of motion that is not consistent with a compensable 
disability evaluation.  Upon VA examination in December 2001, the 
he had no complaints of back pain, and the examiner found that he 
had only minimal symptoms of a low back condition.  Upon VAMC 
examination in May 2003, the Veteran had good range of motion of 
the lumbar spine, and there are no indications that range of 
motion of the lumbar spine was limited to the degree contemplated 
by a compensable rating prior to November 8, 2006.  A 
noncompensable rating is therefore warranted for the period prior 
to November 8, 2006.  See 38 C.F.R. § 4.31 (a zero percent 
evaluation will be assigned when the requirements for a 
compensable evaluation are not met when the schedule does not 
provide a zero percent evaluation in a Diagnostic Code).

For the period beginning November 8, 2006, the Veteran's range of 
motion most nearly approximated the criteria associated with a 20 
percent evaluation.  Upon VA examination in November 2006, the 
Veteran's motion of the lumbar spine was limited with forward 
flexion to 55 degrees after repetitive use and a combined range 
of motion of 205 degrees, also after repetitive use.  The 
Veteran's lumbar spine also manifested forward flexion limited to 
50 degrees and a combined range of motion of 180 degrees at the 
September 2009 VA examination.  While the combined range of 
motion measurements during this period are contemplated by a 10 
percent rating, his limitation of forward flexion most nearly 
approximated a 20 percent rating under the general criteria.  
Resolving reasonable doubt in the Veteran's favor, the Board 
finds that his low back condition most nearly approximated a 20 
percent evaluation based on limitation of forward flexion for the 
period beginning November 8, 2006.  

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  The United States 
Court of Appeals for Veterans Claims (Court) has instructed that 
in applying these regulations VA should obtain examinations in 
which the examiner determined whether the disability was 
manifested by weakened movement, excess fatigability, 
incoordination, or pain.  Such inquiry is not to be limited to 
muscles or nerves.  These determinations are, if feasible, to be 
expressed in terms of the degree of additional range-of-motion 
loss due to any weakened movement, excess fatigability, 
incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 
(1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 
38 C.F.R. § 4.59.

With respect to the DeLuca factors, the Board has already 
considered the Veteran's reports of pain and reduced motion 
following repetitive use in assigning a 20 percent rating for the 
period beginning November 8, 2006.  As noted above, the December 
2001 VA examiner found only minimal symptoms of a low back 
condition, and the values for any reduced motion discussed above 
in the context of the November 2006 and September 2009 
examinations were calculated based on repetitive motion and the 
Veteran's complaints of pain.  Therefore, with consideration of 
all pertinent functional factors, the Veteran's impairment of the 
lumbar spine has most nearly approximated the criteria associated 
with a 20 percent rating for the period beginning November 8, 
2006.  

Regarding neurological impairment, Note 1 following the general 
formula for rating diseases and injuries of the spine states that 
neurological abnormalities are to be evaluated separately using 
an appropriate diagnostic code.  38 C.F.R. § 4.71a, 5235-5243 
(2010).  The Veteran was granted service connection for left 
lower extremity peripheral neuropathy in a November 2009 rating 
decision with an initial 10 percent rating assigned, effective 
September 21, 2009 under Diagnostic Code 8520.  Under this 
diagnostic code, complete paralysis of the sciatic nerve warrants 
an 80 percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee is 
weakened or (very rarely) lost.  Incomplete paralysis of the 
sciatic nerve warrants a 60 percent evaluation if it is severe 
with marked muscular atrophy, a 40 percent evaluation if it is 
moderately severe, a 20 percent evaluation if it is moderate or a 
10 percent evaluation if it is mild.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.

The first complaint of left lower extremity neuropathy dates from 
October 2004, when the Veteran complained of sciatic pain during 
a visit to the VA Mental Health clinic.  An MRI performed in 
October 2004 at an outside facility showed a large central left-
sided disc herniation.  A few months later, in February 2005, the 
Veteran manifested decreased sensation over the top of the left 
foot.  He also reported experiencing radiating pain from his low 
back down the left leg during the November 2006 VA examination.  
The Board therefore finds that a separate rating for left leg 
peripheral neuropathy is warranted from October 18, 2004.  

For the period dating from October 18, 2004 to September 21, 
2009, the Board finds that the current 10 percent evaluation is 
appropriate for the Veteran's left lower extremity neuropathy.  
During this period, the Veteran did not endorse symptoms 
consistent with more than mild neurological impairment.  Some 
instances of decreased sensation were noted by his VA physicians, 
but upon VA examination in November 2006 the Veteran had full 
sensation and motor strength of the left lower extremity, and 
straight leg raising was negative.  In addition, a September 2004 
MRI did not show any significant compression of the S1 nerve root 
resulting from the left disc herniation.  Accordingly, an 
increased rating for left lower extremity neuropathy is not 
warranted for the period prior to September 21, 2009. 

For the period beginning September 21, 2009, the Board finds that 
an increased rating of 20 percent is warranted for moderate 
neurological impairment of the left lower extremity.  During the 
September 2009 VA examination, the Veteran manifested markedly 
decreased sensory function over the left leg, and motor strength 
appeared diminished in flexion over the left leg.  However, there 
was no other motor deficiencies, and knee and ankle jerks were 
present and full.  Therefore, an increased 20 percent evaluation 
is warranted for left leg neuropathy for the period beginning 
September 21, 2009.  

The Board also finds that a separate 10 percent rating is 
warranted for neurological impairment of the right lower 
extremity for the period beginning September 21, 2009.  Upon VA 
examination in September 2009, the Veteran was diagnosed with 
bilateral lumbar radiculopathy based on clinical and imagining 
evidence.  A rating in excess of 10 percent is not warranted as 
the Veteran did not demonstrate any loss of sensation or motor 
strength upon physical examination, and his complaints of 
radicular pain have been limited to the left leg.  Similarly, 
prior to September 2009, the evidence does not establish the 
presence of right lower extremity radiculopathy.  

The Veteran also contends that a temporary total rating is 
warranted based on the provisions of 38 C.F.R. § 4.30 for surgery 
necessitating convalescence.  Under 38 C.F.R. § 4.30(a), a total 
disability rating will be assigned, effective from the date of a 
hospital admission and continuing for a period of 1, 2, or 3 
months from the first day of the month following such hospital 
discharge, if the hospital treatment of a service-connected 
disability resulted in: (1) surgery necessitating at least one 
month of convalescence; (2) surgery with respect to postoperative 
residuals such as incompletely healed surgical wounds, stumps and 
recent amputations, therapeutic immobilization of one major joint 
or more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a wheelchair 
or crutches (regular weight-bearing prohibited); or (3) 
immobilization by cast, without surgery, of one major joint or 
more. 

The Veteran underwent a left L5-S1 interlaminar microdiscectomy 
at the Charleston VAMC on December 14, 2005.  He was discharged 
the next day on December 15, 2005, with physical limitations of 
not lifting more than 20 lbs. and no straining of the back with 
strenuous exercise.  He was allowed to shower and to remove his 
surgical bandage after three days.  A December 15, 2005 nursing 
assessment also noted that it was anticipated the Veteran would 
return to his activities of daily living at the time of 
discharge. 

Although the Veteran had surgery performed on his back in 
December 2005, there is no indication of convalescence or post-
operative residuals such as those provided in 38 C.F.R. 
§ 4.30(a).  The surgical site was covered with a bandage that was 
removed the third day, and the Veteran spent only one night at 
the VAMC.  His back was not immobilized, and while the Veteran 
has reported that he was told not to return to work, his only 
functional limitation at the time of discharge was to avoid 
strenuous exercise.  Therefore, the Board finds that the criteria 
for a temporary total rating under 38 C.F.R. § 4.30(a) have not 
been met and a temporary total rating is not warranted.  

The Board has considered whether there is any other schedular 
basis for granting higher ratings other than those discussed 
above, but has found none.  In addition, the Board has considered 
the doctrine of reasonable doubt but has determined that it is 
not applicable to this period because the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.7, 4.21.
 
In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321.  The Court has set out a three-part test, 
based on the language of 38 C.F.R. § 3.321(b)(1), for determining 
whether a veteran is entitled to an extra-schedular rating: (1) 
the established schedular criteria must be inadequate to describe 
the severity and symptoms of the claimant's disability; (2) the 
case must present other indicia of an exceptional or unusual 
disability picture, such as marked interference with employment 
or frequent periods of hospitalization; and (3) the award of an 
extra-schedular disability rating must be in the interest of 
justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's disabilities.  The Veteran's low back condition is 
manifested by symptoms such as pain, reduced motion, and 
neurological impairment of the lower extremities.  These 
manifestations are contemplated in the rating criteria.  The 
rating criteria are therefore adequate to evaluate the Veteran's 
disabilities and referral for consideration of extraschedular 
rating is not warranted.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) and that the claimant is 
expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in a July 2009 letter.  The 
Veteran also received notice regarding the disability-rating and 
effective-date elements of the claim in the July 2009 letter.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While 
complete VCAA notice was provided after the initial adjudication 
of the claim, this timing deficiency was remedied by the issuance 
of VCAA notice followed by readjudication of the claim.  Mayfield 
v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claim was 
readjudicated in the November 2009 SSOC.  Therefore, any timing 
deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" 
contemplates that VA will help a claimant obtain records relevant 
to her claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records and records of VA treatment.  
The Veteran has not indicated that he has undergone private 
medical treatment for his low back disability.  Additionally, the 
Board also finds that VA has complied with the Board's June 2009 
remand orders.  Only substantial, and not strict, compliance with 
the terms of a Board remand is required pursuant to Stegall v. 
West, 11 Vet. App. 268 (1998). D'Aries v. Peake, 22 Vet. App. 97 
(2008).  The Veteran was provided a September 2009 VA examination 
to determine the current severity of his low back condition in 
compliance with the Board's remand, and the Veteran's records of 
VA treatment have been associated with the claims folders.  
Therefore, the Board finds that the Board's June 2009 remand 
orders have been fulfilled. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

For the period prior to November 8, 2006, a compensable rating 
for the orthopedic impairment from the Veteran's low back 
condition is denied. 

For the period beginning November 8, 2006, a 20 percent rating 
for the orthopedic impairment from the Veteran's low back 
condition is granted.  

For the period between October 18, 2004 and September 21, 2009, a 
separate 10 percent rating for neurological impairment of the 
left lower extremity is granted. 

For the period beginning September 21, 2009, a 20 percent rating 
for neurological impairment of the left lower extremity is 
granted.  

For the period beginning September 21, 2009, a separate 10 
percent rating for neurological impairment of the right lower 
extremity is granted.  

Entitlement to a temporary total rating for surgical treatment 
requiring convalescence is denied.  


REMAND

The Court has held that a request for a total disability rating 
due to individual employability resulting from service-connected 
disability (TDIU), whether expressly raised by a veteran or 
reasonably raised by the record, is not a separate claim for 
benefits, but is rather part of the adjudication of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  Thus, when entitlement to TDIU is raised during the 
appeal of a rating for a disability, it is part of the claim for 
benefits for the underlying disability.  Id at 454.

The record contains both lay and medical evidence that the 
Veteran's service-connected low back disability has significantly 
impaired his employment.  While the Court has determined that a 
claim for TDIU is part of the Veteran's claim for an increased 
rating currently on appeal, the RO has not explicitly adjudicated 
the entitlement to TDIU.  The Veteran would therefore be 
prejudiced if the Board were to decide this claim without prior 
adjudication by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the Board 
must consider whether the Veteran has been prejudiced thereby).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Adjudicate the issue of entitlement to 
TDIU.  In addition, if the Veteran does not 
meet the schedular criteria for a grant of 
TDIU at anytime during the claims period, 
determine whether the case should be 
referred to the Director of the VA 
Compensation and Pension Service for extra-
schedular consideration under 38 C.F.R. § 
4.16(b).

2.  If TDIU is not granted, the AOJ should 
issue a supplemental statement of the case, 
before returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


